DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,583,839) in view of Global Monitoring Laboratory-Global Radiation and Aerosols.
In claim 1, Liu ‘839 discloses in Fig. 1, a directed reflect array, comprising:
a substrate (board 1); and
a plurality of reflective tiles (reflection units 20) disposed on the substrate (1), wherein the plurality of reflective tiles (20) are individually arranged to produce a directed radiation pattern that is directed toward a target reflection point based (col. 15, lines 53-57; an incident electromagnetic wave entering the phase-shifting unit 100 is reflected by the reflection unit 20 after passing through the functional board unit 10. A reflected electromagnetic wave exits after passing through the functional board unit 10 again) at least on a reflection phase (phase shifting unit 100) of one or more reflective tiles in the plurality of reflective tiles (20);
with the exception of explicitly disclosing wherein the target reflection point is identified by an angle in azimuth and an angle in elevation from the directed reflect array to the target reflection point. 
However, Figure/graph obtained from Global Monitoring Laboratory via Google search shows azimuth angle A measured clockwise from North, and elevation angle h measured up from the horizon relates to sunlight radiated from the sun.
In the same principle, the angle in azimuth and the angle in elevation from the Figure shown below can also be applied in a reflective array wherein the target reflection point is identified by an angle in azimuth and an angle in elevation from the directed reflect array to the target reflection point.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a directed reflect array that is able to cover a large area wherein the target reflection point is identified by an angle in azimuth and an angle in elevation from the directed reflect array to the target reflection point.

    PNG
    media_image1.png
    619
    623
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-20 appear to comprise allowable subject matter.
Response to Arguments
Applicant’s arguments, see Remarks in page 7, filed 2/22/21, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 9,583,839) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. and Global Monitoring Laboratory-Global Radiation and Aerosols.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844